DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-12, 14, and 15 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Yobbi on March 5, 2021 via email. Atty. Yobbi’s assistance in advancing prosecution is greatly appreciated. 
The application has been changed as follows:
Claim 1, line 1: “driver assistance systems” has been changed to -at least one driver assistance system-.  
Claim 1, lines 5-6: “based on the driving behavior of the plurality of other drivers” has been deleted.  
Claim 1, line 7: “how each” has been changed to -a previous driving behavior of each-.  
Claim 1, line 8: “have previously behaved” has been deleted.  
Claim 1, line 9: “actuating driver assistance systems” has been changed to - actuating the at least one driver assistance system-.  
Claim 1, line 9: “evaluation” has been changed to -evaluation,-.  
Claim 1, the last two lines, lines 10 and 11, have been replaced with:

wherein the driving behavior of the plurality of other drivers is evaluated within a predefined time window defined according to an initial time of the driving behavior of the driver, and
wherein the predefined time window is defined by a predetermined amount of time before the initial time of the driving behavior of the driver.
Claim 2, line 2: “relating to” has been changed to -of-.  
Claim 2, line 5: “relating to” has been changed to -of-.  
Claim 3, line 2: “provision” has been changed to -providing-.  
Claim 4, line 2: “, the information” has been deleted.  
Claim 4, line 3: has been replaced with: 
wherein the third information is information of the sections of the route,
wherein the third information is utilized in the evaluation, and
wherein the third information is evaluated within the predefined time window.
Claim 5, line 1: “to the” has been changed to -to an-.  
Claim 8, line 3: “driver assistance systems” has been changed to -at least one driver assistance system-.  
Claim 9, line 3: “driver assistance systems based on” has been changed to -at least one driver assistance system utilizing-.  
Claim 10, line 1: “is based on” has been changed to -utilizes-.  
Claim 10, line 2: “an already” has been changed to -a previously-.  
Claim 11, lines 4-5: “based on a driving behavior of a plurality of other drivers” has been deleted. 
Claim 11, line 6: “how the other drivers have previously behaved” has been changed to -a previous driving behavior of the other drivers-.  
Claim 11, lines 8-12 have been replaced with:
wherein the driving behavior indicates vehicle parameters controlled by the driver and/or the plurality of other drivers in at least one driving condition,
wherein the driving behavior of the plurality of other drivers is evaluated within a predefined time window defined according to an initial time of the driving behavior of the driver, and
wherein the predefined time window is defined by a predetermined amount of time before the initial time of the driving behavior of the driver.
Claim 14, lines 2-3: “based on the driving behavior of the plurality of other drivers for the at least one specific driving situation” has been deleted.  
Claim 14, line 4: “driver assistance systems” has been changed to -at least one driver assistance system-.  
Claim 14, lines 4-5: “based on” has been changed to -utilizing-.  
Claim 15, line 3: “used to” has been changed to -utilized-.  
Claim 15, line 3: “driver assistance systems” has been changed to -at least one driver assistance system-.  
Claim 15, line 7: “used to” has been changed to -utilized-.  
Claim 15, line 7: “driver assistance systems” has been changed to -at least one driver assistance system-.   
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the prior art fails to teach, disclose, or suggest, either alone or in combination, a method for controlling at least one driver assistance system in a transportation vehicle, the method comprising: comparing a driving behavior of a driver in the at least one specific driving situation with how a previous driving behavior of each of a plurality of other drivers in the at least one specific driving situation, wherein the driving behavior of the plurality of other drivers is evaluated within a predefined time window defined according to an initial time of the driving behavior of the driver, and wherein the predefined time window is defined by a predetermined amount of time before the initial time of the driving behavior of the driver, as recited in Claim 1. 
Claim 11 is directed towards an apparatus but includes the same scope of limitations as those of Claim 1 and is allowed for reasons at least similar to those shown above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833